          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 1 of 49




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA


MIRANDA MURRAY and                                    Case No.:
BRANDI MILFORD,
individually and on behalf of themselves
and all others similarly situated,
                                                      CLASS ACTION COMPLAINT
        Plaintiffs,
                                                      Jury Trial Demanded
v.

ALL-CLAD METALCRAFTERS, LLC,
and GROUPE SEB USA, INC.,

        Defendants.

                                  CLASS ACTION COMPLAINT

        Plaintiffs Miranda Murray and Plaintiffs Brandi Milford (“Plaintiffs”), by and through

undersigned counsel, on behalf of themselves and all others similarly situated, bring this Class

Action Complaint against All-Clad Metalcrafters, LLC and Groupe SEB USA, Inc. (collectively

“All-Clad” or “Defendants”) and in support allege, upon information and belief and based on the

investigation to date of their counsel, as follows:

                                       NATURE OF ACTION

        1.     All-Clad is one of the largest cookware companies in the United States. It designs,

manufactures and sells a variety of metal crafted products, including kitchen appliances,

bakeware, kitchen tools, and cookware.

        2.     All-Clad’s bonded cookware portfolio includes pots, pans, skillets, and “sauciers.”

Its D3, D5® and LTD1 Stainless Steel Collections (“Cookware” or the “Products”), which are the

subject of this action, are among All-Clad’s top selling products. On its website, All-Clad boasts


1 D3, D5, and LTD Cookware is often identified or referred to as d3, d5, and ltd by All-Clad and retailers.


                                                    1

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 2 of 49




that “All-Clad bonded cookware is still handcrafted in Canonsburg, Pennsylvania, with

American-made steel--the same way it was four decades ago. It is still widely sought after by the
                                                   2
world's top chefs and passionate home cooks.” Over the course of those four decades, All-Clad

has gained the trust of consumers, who reasonably believe that All-Clad products are made with

quality materials, and that the All-Clad products can be used safely, as intended and marketed.

        3.     The Cookware, as described by All-Clad, is “compatible on all induction as well as

traditional cooktops,”3 and “[s]afe for gas, electric, ceramic, and induction stovetops.”4 All-

Clad further represents that its “unparalleled level of durable craftsmanship and performance is

guaranteed to last a lifetime.”5

        4.     All-Clad offers several collections of multi-ply constructed cookware, including the

D3, D5, and LTD Stainless Steel Collections. The designs of the Cookware are substantially

similar, and the three are the subject of this class action lawsuit.

        5.     On April 16, 2020, the undersigned filed a similar class action in California on

behalf of a California Class: Mears v. All-Clad Metalcrafters, LLC, et al., 3:20-cv-02662-SI

(N.D. Cal.) (“California Action”). Prior to undersigned counsel’s filing of the California Action,

on April 16, 2020, the Cookware was uniformly marketed, labeled, and represented to consumers

as being conveniently dishwasher-safe, to make clean-up easier for consumers. In fact, on its




2 https://www.allcladchefs.com/about (last accessed November 5, 2020).
3 https://www.all-clad.com/d3-stainless-3-ply-bonded-cookware-set-nonstick-2-piece-fry-pan-promo-set-
8-10-inch.html (last accessed November 5, 2020).
4 https://www.all-clad.com/d3-compact-3-ply-bonded-cookware-set-5-piece-set.html (last accessed
November 5, 2020).
5 Exhibit A (Limited Lifetime Warranty).


                                                    2

                                      CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 3 of 49




website, All-Clad represented its stainless-steel cookware as “dishwasher-safe,”6 even including

a picture on its website of this cookware inside of a dishwasher for consumers to further

appreciate the convenience of this dishwasher-safe feature.7




       6.     All-Clad even went further by advising consumers that “[i]t is recommended that

before you use your Stainless Steel All-Clad you wash it in the dishwasher first to remove any

manufacturing residues and this will help to keep it shiny.” 8

       7.     Since the filing of the California Action, and upon information and belief, in

response to that filing, Defendants have removed many, if not most, of the dishwasher safe

representations from their website, and now recommend that consumers, “Hand wash to

maintain the pan's beauty.”9

       8.     While All-Clad has removed many of the dishwasher safe representations, some

still remain on its website under the D3 Cookware “Description” as follows: “Dishwasher safe


6 https://www.all-clad.com/c/D5-Stainless-3-Qt-Essential-Pan-/p/8701005595 (last accessed April 1,
2020); https://www.all-clad.com/d3-compact-3-ply-bonded-cookware-set-5-piece-set.html (last accessed
November 5, 2020).
7 https://www.all-clad.com/c/D5-Stainless-3-Qt-Essential-Pan-/p/8701005595 (last accessed April 1,
2020).
8 Id.
9 https://www.all-clad.com/d5-stainless-brushed-5-ply-bonded-cookware-saute-pan-with-lid-3-quart.html
(Last Accessed October 15, 2020).


                                                  3

                                    CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 4 of 49




and compatible for all cooking surface,”10 and “Dishwasher safe Made in USA Lifetime
                11
warranty.”

          9.         Further, All-Clad’s authorized retailers, including inter alia, Williams Sonoma,

Bed Bath & Beyond, and Bloomingdales, continue to market the Cookware as dishwasher

safe.12

          10.        Although All-Clad is aware of its material misrepresentations regarding the

Cookware’s dishwasher safety, it continues to defraud consumers and its own retailers.

          11.        Likewise, even though All-Clad is aware that the Cookware is not dishwasher safe,

it continues to replace the Cookware under its warranty with equally defective Cookware.

          12.        The cost of a single piece of the Cookware is between $80.00 and $500.00 MSRP,

and the cost of an entire set is priced as high as $1,600.00 MSRP.

       13.           As more fully described below, every piece of the Cookware contains a common

defect that makes it unreasonably dangerous, as during the approved dishwasher cleaning, the

second layer of aluminum deteriorates away from the already razor thin stainless steel top layer

(cooking surface), leaving this top layer protruding from the Cookware and creating a condition

too sharp for human contact, and unsuitable for its intended use ( “Defect”).

          14.        Accordingly, the Cookware is unreasonably dangerous and not fit for household


10 https://www.all-clad.com/d3-stainless-3-ply-bonded-cookware-fry-pan-14-inch.html (Last Accessed
October 15, 2020). These representations remain on All-Clad’s website.
11 https://www.all-clad.com/d3-compact-3-ply-bonded-cookware-set-5-piece-set.html (Last Accessed
October 15, 2020). These representations remain on All-Clad’s website.
12 https://www.williams-sonoma.com/products/all-clad-tri-ply-stainless-steel-10-piece-cookware-
set/?pkey=call-clad-tri-ply-stainless-steel&isx=0.0.253; https://www.williams-sonoma.com/products/all-
clad-d5-stainless-steel-10-piece-cookware-set/?pkey=call-clad-d5-stainless-steel&isx=0.0.413;
https://www.bedbathandbeyond.com/store/product/all-clad-d3-stainless-steel-10-piece-cookware-
set/1018489368?keyword=all-clad-d3; https://www.bedbathandbeyond.com/store/product/all-clad-d5-
reg-brushed-stainless-steel-cookware-collection/203666?opbthead=true&ta=typeahead&keyword=all-
clad-d5; https://www.bloomingdales.com/shop/product/all-clad-d5-stainless-brushed-7-piece-cookware-
set-100-exclusive?ID=3670031&CategoryID=3865 (Last Accessed October 15, 2020).


                                                      4

                                         CLASS ACTION COMPLAINT
            Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 5 of 49




use.

        15.       The Defect and its damage to the Cookware is not a result of consumer misuse or

error. Ordinary, foreseeable, and even recommended use of the dishwasher to clean the

Cookware can cause the aluminum to deteriorate in a way which creates a sharp, hazardous

condition, and renders the Cookware too unsafe to use.

        16.       All-Clad has undertaken a deliberate and willful pattern of conduct (including

taking active measures) aimed at concealing the Cookware Defect from its consumers, including

the Plaintiffs.

        17.       At all relevant times, All-Clad knew or should have known about the Defect but

nevertheless marketed, advertised, and sold the Cookware without warning consumers that the

Cookware is likely to deteriorate in the dishwasher causing the top stainless steel layer to become

nearly razor sharp, leaving it in a hazardous condition, and unsuitable for safe cooking or

cleaning.

        18.       Indeed, rather than providing consumers with new, non-defective Cookware after it

has deteriorated and became hazardous to use, All-Clad either replaced the Cookware with the

same defective Cookware, improperly denied the warranty claim, and/or instructed the consumer

to stop using citrus or acidic-based detergent in the dishwasher. Thus, All-Clad failed to disclose

the known Defect or provide the customer with a non-defective, dishwasher safe replacement

product.

        19.       The replacement Cookware also fails, or is likely to fail in the same manner,

leaving consumers fearful of unsafe, sharp edges, or unable to clean the Cookware in the

dishwasher, as was advertised and intended.

        20.       As a direct and proximate result of All-Clad’s concealment of the Defect, its failure




                                                    5

                                       CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 6 of 49




to warn customers about the Defect before their purchase of the Cookware, and its failure to recall

the Product, remedy the Defect, or provide warnings or proper care and usage instructions,

Plaintiffs and other similarly situated customers (“Class” or “Class Members”) purchased and

used All-Clad’s defective Cookware. Plaintiffs and Class Members were unaware of the Defect

at the time they purchased the Cookware.         Had Plaintiffs and Class Members known the

Cookware contained a defect rendering it unable to be washed in a dishwasher without causing

damage to the Cookware, they would not have purchased the Cookware or would have paid

substantially less for the Cookware.

        21.   Plaintiffs and putative Class Members’ Cookware have failed (or are likely to fail)

as a result of the Defect when Plaintiffs and Class Members use the Products as intended,

resulting in damage to the Cookware, and leaving it unsuitable for safe cooking or cleaning.

        22.   Plaintiffs and all putative Class Members’ Cookware contain the same Defect at

the point of sale, and pose substantially the same safety risk to Plaintiffs, Class Members,

consumers, and the public. All-Clad’s Cookware cannot be used safely for its intended purpose

of preparing meals at home after cleaning the Cookware in the dishwasher as represented.

                                             PARTIES

       23.    Plaintiff Miranda Murray is a resident and citizen of Buford, Gwinnett County,

Georgia.

       24.    Plaintiff Brandi Milford is a resident and citizen of Scottdale, Dekalb County,

Georgia.

       25.    Defendant All-Clad Metalcrafters, LLC is a Delaware corporation with its

principal place of business located in Canonsburg, Pennsylvania.

       26.    Defendant Groupe SEB USA, Inc. is a Delaware corporation with its principal




                                                 6

                                       CLASS ACTION COMPLAINT
            Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 7 of 49




place of business located in Millville, New Jersey.

          27.   Defendants All-Clad Metalcrafters, LLC and Groupe SEB USA, Inc. design,

construct, manufacture, distribute, advertise, market, direct the marketing and advertising of, and

sell the Cookware in Georgia, and throughout the United States.

          28.   At all times relevant herein, both Defendants jointly transacted and conducted

business in Georgia and continue to do so today.

          29.   Defendants are the agents and/or alter egos of each other and the corporate

interests of Defendants have merged so that they, in effect, have operated as one and the same

entity for the purpose of designing, constructing, manufacturing, distributing, advertising,

marketing, directing the marketing and advertising of, and selling the Cookware.

          30.   Defendants used, commingled, and combined their resources to design, construct,

manufacture, distribute, advertise, market, and sell the Cookware.

          31.   At all times relevant herein, Defendants engaged in actual and/or de facto joint

ventures in relation to the Cookware operations.

                                 JURISDICTION AND VENUE

          32.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d) because: (1) there are one hundred or more (named or unnamed) class members, (2)

there is an aggregate amount in controversy exceeding $5,000,000.00, exclusive of interest and

costs, and (3) there is minimal diversity because Plaintiffs and Defendants are citizens of different

States.

          33.   This Court may exercise personal jurisdiction over Defendants because Defendants

do substantial business in this State and within this District, receive substantial compensation and




                                                   7

                                     CLASS ACTION COMPLAINT
            Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 8 of 49




profits from the marketing, distribution, and sales of product in this District, and have engaged in

the unlawful practices described in this Complaint in this District.

       34.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this District.

                             COMMON FACTUAL ALLEGATIONS

       35.     All-Clad has been a household name that consumers and professionals have relied

upon for safe, quality cooking for more than 40 years.             Beginning in 1967 as a “small

metallurgical company [Clad Metals] that specialized in formulating bonded metals for a variety

of industries,” All-Clad Metalcrafters was eventually established just four years later in 1971.13

At that time, All-Clad “began producing professional quality bonded cookware for working chefs

and avid home cooks.”14

       36.     According to the company’s website, “[t]he brand flourished as early adopters

realized the cookware’s extraordinary properties and exemplary cooking performance,” and

further, that “[i]t is still widely sought after by the world’s top chefs and passionate home

cooks.”15

       37.     Upon information and belief, All-Clad was the first to design, patent, and

manufacture multi-ply constructed stainless steel cookware, including the D5 Cookware16 and

possibly the D3 and LTD Cookware.




13 https://www.all-clad.com/About/history (Last Accessed April 13, 2020).
14 Id.
15 Id.
16 https://www.all-clad.com/Collections (Last Accessed April 13, 2020) (“The only cookware of its kind,
All-Clad D5 Brushed offers a patented technology with five alternating layers of stainless steel and
aluminum…”).


                                                   8

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 9 of 49




       38.       Currently, All-Clad sells the Cookware through hundreds of retailers across the

country, including online retailers such as Amazon.com, Williams-Sonoma, Bed Bath & Beyond,

Bloomingdale’s, Crate & Barrel, cutleryandmore.com, Kitchen Kapers, Macy’s, Metro Kitchen,

Sur la Table, The Cook’s Warehouse, and Wayfair.

       39.       In selling and distributing its Cookware, All-Clad has represented it possesses the

following notable features and specifications:17

             •   Dishwasher Safe;

             •   Multi-Ply, Bonded Stainless Steel Construction; and

             •   18/10 Stainless Steel Top Layer (Cooking Surface), followed by a Second

                 Aluminum Layer.




                          D3




17 https://www.all-clad.com/Collections (Last Accessed April 13, 2020).


                                                   9

                                      CLASS ACTION COMPLAINT
             Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 10 of 49




                            D5




•
•
•
•
•
                         LTD




           40.    Upon information and belief, since the April 2020 Mears filing, All-Clad has

    discontinued the sale of LTD and replaced it with a new anodized product called “HA1 Hard

    Anodized” cookware, which does not contain a layer of aluminum and is represented to be

    dishwasher safe.18

           41.    Prior to the April 2020 Mears filing, All-Clad represented to consumers that the




    18 https://www.all-clad.com/ha1-hard-anodized-nonstick-cookware-set-2-piece-fry-pan-saute-pan-with-
    lid-set-10-inch-4-quart.html (Last Accessed October 15, 2020).


                                                     10

                                        CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 11 of 49




Cookware was “completely dishwasher safe.” 19 All-Clad further advised consumers that “[i]t is

recommended that before you use your Stainless Steel All-Clad you wash it in

the dishwasher first to remove any manufacturing residues and this will help to keep it shiny.” 20

        42.    In addition, All-Clad was advertising its stainless-steel Cookware with a

photograph of the Cookware in a dishwasher, with a representation that its dishwasher safe

feature is “Convenient” (shown with a bold heading) and claims that the Cookware is “made with

quality materials for a lifetime of beauty and performance.” 21 Each of the All-Clad Cookware

pieces and collections, until recently, was represented similarly. 22




        43.    All-Clad is engaged in the business of designing, constructing, manufacturing,

warranting, marketing, advertising, distributing, and selling the Cookware. All Cookware is

branded with the “All-Clad” logo just under the Cookware handles and is visually recognizable as

such.




19 https://www.all-clad.com/search?%21q=&text=dishwasher (FAQs)(last accessed April 13, 2020); see
also Exhibit A.
20 Id.
21 https://www.all-clad.com/c/D5-Stainless-3-Qt-Essential-Pan-/p/8701005595 (last accessed April 13,
2020).
22 E.g., https://www.all-clad.com/Cookware/D3-Compact-5-Piece-Set/p/8400001921 (last accessed April
13, 2020) (“Dishwasher safe for extra convenience.”).


                                                  11

                                     CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 12 of 49




       44.         The Cookware is used, and is intended by All-Clad to be used, for safe food

preparation. Prior to the Mears filing, All-Clad marketed, labeled and promoted the Cookware as

dishwasher safe for convenient and low maintenance cleaning.

       45.         In fact, the representation that the Cookware is dishwasher safe was so prevalent in

All-Clad’s marketing that it appears in the following locations:

             (a)       Cookware packaging;

             (b)       Use and Care Manuals and Instructions;

             (c)       On the All-Clad Website in numerous locations, including inter alia:

                        i. Stainless Steel Cookware Brochures;

                       ii. Stainless Steel FAQs; and

                      iii. On individual piece and multi-piece specifications;23

             (d)       On authorized retailer websites, including in the product title itself, and also,

                       e.g.   in   the   product    descriptions:   “CONVENIENT          AND      LOW

                       MAINTENANCE: All items included are dishwasher safe.” 24

       46.         Accordingly, the dishwasher safe representations were a significant and material

misrepresentation to Plaintiffs and the Class.

       47.         The Cookware Collections have multiple pieces that are all designed and

constructed with multi-ply stainless steel construction, most notably with a top surface layer of

18/10 stainless steel followed by a second layer of aluminum.




23 E.g. https://www.all-clad.com/Cookware/Fry-Pans/D3-Stainless-12%22-Fry-Pan-with-
Lid/p/8701005165; and https://www.all-clad.com/Cookware/D3-Compact-5-Piece-Set/p/8400001921.
(Last Accessed April 13, 2020).
24 https://www.amazon.com/stores/node/2581965011?_encoding=UTF8&field-lbr_brands_browse-
bin=All-Clad&ref_=bl_dp_s_web_2581965011 (Last Accessed April 8, 2020).


                                                    12

                                         CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 13 of 49




       48.     Each piece in the Cookware Collections contains the same Defect that renders it

unreasonably dangerous, not fit for cooking and household use, and not safe for dishwashing.

       49.     Expert investigation has revealed that the top layer of stainless steel (the cooking

surface) of the Cookware is too thin, and when coupled with a second layer of aluminum that

corrodes during any dishwasher cleaning, a hazardous condition is created.

       50.     Specifically, the top layer of stainless steel begins as only 0.012 of an inch (four

human hairs in thickness) when the steel/aluminum laminate for the Cookware is initially

procured. When the steel/aluminum laminate sheet is deep-drawn into the shape of a pot or

saucepan the thickness of the steel top layer at the edge is thinned further. When the edge of the

Cookware is squared off and buffed down the edge of the top stainless steel layer is reduced yet

more to approximately 50 microns, or 0.002 of an inch (approximately half of a human hair in

thickness).

       51.     The second layer of aluminum is much thicker than the top layer of stainless

steel. When immersed with the stainless steel in the dishwashing detergent, the aluminum and

steel form a galvanic couple that produces accelerated etching and corrosion of the aluminum. As

the aluminum corrodes away from the layers of stainless steel, what remains at the top is the

0.002 of an inch thin stainless steel layer protruding above the aluminum layer of the

Cookware. Consequently, the thin, sharp top layer of stainless steel becomes an unreasonably

dangerous condition for consumers trying to handle the Cookware, including as it is intended.

       52.     In other words, the thinner aluminum layers on the multi-ply Cookware accelerate

the corrosion due to the larger fractions of stainless steel as compared with aluminum.

       53.     Thus, the top two layers of the Cookware are poorly selected, designed,

constructed, and combined in a manner that leaves the Cookware not dishwasher safe.




                                                 13

                                    CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 14 of 49




         54.   In fact, expert testing has revealed that deterioration of the aluminum layer begins

after just one hour of regular dishwasher use, and significantly increases through continued

dishwasher use.

         55.   The Defect leads to the Cookware edges on the corroded pan edges deteriorating to

the same cutting edge angle as a razor blade. The tips of the top layer become ragged, like a

“worn” razor blade, protruding from the Cookware, and are unavoidably dangerous to the human

touch.

         56.   Exemplar cross-sections show the etching and loss of aluminum in the second and

fourth layers of a D5 sample:




                                                                                1. Stainless

                                                                                2. Aluminum



                                                                                3. Stainless

                                                                                4. Aluminum



                                                                                5. Stainless




         57.   Likewise, the cross-sections of a D5 sample as photographed below shows how the

corrosion of the second and fourth aluminum layers (black) has caused them to pull away from

the three stainless steel layers (grey), leaving protruding, sharpened stainless steel edges.




                                                  14

                                      CLASS ACTION COMPLAINT
Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 15 of 49




                              15

                    CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 16 of 49




       58.     Often when consumers contact All-Clad about the sharpened edges and

deteriorated condition of their Cookware, All-Clad represents that citrus based dishwasher

detergents are the cause of the problem.

       59.     However, as all dishwashing detergents contain some degree of salt (a corrosive

agent), the Cookware will deteriorate when cleaned in a dishwasher using any detergents. Thus,

the Cookware is simply not dishwasher safe as represented by Defendants.

       60.     This is further evidenced by All-Clad’s removal of the dishwasher safe

representations following the Mears filing.

       61.     All-Clad’s purported metallurgy and metal bonding experts who designed and

constructed the Cookware knew or should have known that the combination of the thin stainless

steel top layer coupled with the aluminum would result in unreasonably dangerous conditions

when cleaned with any dish detergent in a dishwasher.

        62. Alternate designs for the Cookware exist that would have prevented the unreasonably

dangerous condition created by the Defect, including the use of thicker stainless steel on the top

layer (cooking surface), use of a non-corrosive material for the second layer, and/or changing the

manner in which the Cookware’s layers are manufactured.

       63.     Further, All-Clad had the obligation to provide the proper warning for dishwasher

use, and otherwise modify its packaging, care and use instructions, brochures, FAQs, and retailer

representations prior to the filing of the Mears lawsuit in order to warn that the Cookware is not

dishwasher safe, and should be hand washed to reduce the likelihood that the Defect will result in

an unreasonably dangerous condition.




                                                16

                                    CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 17 of 49




        64.     All-Clad expressly and impliedly warranted, via packaging, authorized retailer

promotion, user manuals, advertisements, brochures, samples, and/or models, that the Cookware

is fit for the ordinary purpose for which such goods are sold.

        65.     All-Clad expressly warrants in its Limited Lifetime Warranty (“the Warranty”)

that the Cookware “will be free from defects in material, construction, or workmanship for the

lifetime of the product under normal use and following care instructions.” Exhibit A.

        66.     The Defect renders the Cookware unfit for the ordinary purpose for which it is

used, and it cannot be cleaned as All-Clad represents or the consumer desires.

        67.     As a result of the Defect, the Cookware poses an unreasonable risk of harm to

consumers and their property, including consumers’ dishwashers and cabinetry as the edges

become sharpened.

        68.     Had Plaintiffs, Class Members, and the consuming public known that the

Cookware was defective, posed an unreasonable risk of harm to themselves and their property,

and would cause damage, they would not have purchased the Cookware or would have paid

substantially less for it.

        69.     As a direct, proximate, and foreseeable result of the Defect, Plaintiffs and Class

Members suffered damages, including but not limited to: (a) the difference in value of the

Cookware as warranted and the Cookware received; (b) loss of use of the Cookware; (c) property

damage; and (d) consequential damage.

                                      PLAINTIFFS’ FACTS

 Plaintiff Miranda Murray’s Experience

        70.     Beginning in the spring of 2018, Ms. Murray became interested in purchasing new

dishwasher safe cookware for cooking at home.          Consequently, Plaintiff performed internet




                                                 17

                                     CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 18 of 49




research on the cookware and reviewed All-Clad’s representations about the quality and

dishwasher safety on various sites. Based on All-Clad’s reputation and representations by All-

Clad that the D3 Cookware Collection was of good quality, and specifically and particularly, that

it was dishwasher safe, Plaintiff purchased a 10-piece D3 Cookware set from Bed Bath & Beyond

in May of 2018 for approximately $600.00.

       71.     From the time of purchase until the incident described below, Plaintiff used the

Cookware as intended, cleaning it in the dishwasher in accordance with the use and care

instructions, and otherwise maintaining it in a reasonable manner as an owner of cookware.

       72.     Additionally, in September of 2019, Plaintiff purchased two additional D3

Cookware frying pans for approximately $150.00.      Plaintiff has not cleaned these pieces in the

dishwasher.

       73.     On or around November of 2019, Ms. Murray went to use her Cookware and upon

cut her finger on the edges of one of the pans. Consequently, she inspected the edges of the

Cookware and discovered that the edges were sharp.

       74.     Ms. Murray performed internet research and discovered that the deteriorated

condition of the Cookware was common, and that All-Clad does not have replacement Cookware

that is dishwasher safe.

       75.     Given that All-Clad continues to replace the Cookware with more defective

Cookware that is not dishwasher safe, any warranty exchange would have been futile.

       76.     As All-Clad fraudulently concealed the Defect from Plaintiff before her purchase,

as well as after it was being used, Plaintiff did not suspect (and had no reason to suspect) that

there was anything wrong with her Cookware until the Defect manifested.

       77.     Given the dangerous condition of the May of 2018 Cookware, Ms. Murray has




                                               18

                                   CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 19 of 49




stopped using it altogether.

        78.    The Cookware purchased in 2019 has not been cleaned in the dishwasher and has

not deteriorated.

Plaintiff Brandi Milford’s Experience

        79.    In the summer of 2019, Ms. Milford became interested in purchasing new

dishwasher safe cookware for cooking at home. Consequently, Plaintiffs performed internet

research on the cookware and reviewed All-Clad’s representations about the quality and

dishwasher safety on various sites. Based on All-Clad’s reputation and representations by All-

Clad that the D3 and D5 Cookware Collections were of good quality, and specifically and

particularly, that it was dishwasher safe, Plaintiff purchased multiple pieces of cookware.

        80.    Specifically, in July of 2019, Ms. Milford purchased a 10-piece set of D3

Cookware from Sur la Table for $594.96, a D5 fry pan set from Williams-Sonoma for $159.96

        81.    From the time of purchase until the incident described below, Plaintiffs used the

Cookware as intended, cleaning it in the dishwasher in accordance with the use and care

instructions, and otherwise maintaining it in a reasonable manner as an owner of cookware.

        82.    In the fall of 2019, following dishwasher cleaning, Ms. Milford noticed some

slight deterioration around the edges of the Cookware. Despite being careful with her use and

cleaning, Ms. Milford cut her finger on the edge of one of her pots in the Spring or Summer of

2020.

        83.    A demonstrative photograph of Ms. Milford’s Cookware is shown below:




                                                 19

                                     CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 20 of 49




       84.     Following the discovery of the deteriorated and sharp edges, Ms. Milford

contacted Williams-Sonoma about the deteriorated condition.

       85.     Ms. Milford performed internet research and discovered that the deteriorated

condition of the Cookware was common, and that All-Clad does not have replacement Cookware

that is dishwasher safe.

       86.     Given that All-Clad continues to replace the Cookware with more defective

Cookware that is not dishwasher safe, any warranty exchange would have been futile.

       87.     As All-Clad fraudulently concealed the Defect from Plaintiff before her purchase,

as well as after it was being used, Plaintiff did not suspect (and had no reason to suspect) that

there was anything wrong with her Cookware until the Defect manifested.

       88.     Given the dangerous condition of her Cookware, Ms. Milford has stopped using it

altogether.

       89.     For both Plaintiffs, the Cookware did not reach the end of its useful service life- or


                                                 20

                                     CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 21 of 49




even one year- before it became unreasonably dangerous, and now is unsuitable for regular use or

cleaning. Had Plaintiffs known of the Defect, they would have either not purchased the Cookware

or would have paid less than they did. Therefore, she did not receive the benefit of their bargain.

       90.     On January 6, 2020, Plaintiffs put All-Clad on notice Breach of Warranties; and

Violations of the O.C.G.A. § 10-1-370, et seq., the Georgia Uniform Deceptive Trade Practices

Act and O.C.G.A § 10-1-390, et seq., the Georgia Fair Business Practices Act.

                             ALL-CLAD’S ACTUAL OR
                     CONSTRUCTIVE KNOWLEDGE OF THE DEFECT

       91.     All-Clad knew or should have known when it sold the Cookware to the public that

the Cookware suffered from the Defect, and that the Defect caused the Cookware to deteriorate

and become unreasonably dangerous to use during its expected useful life, represented an

unreasonable risk that the Cookware would harm consumers and their property when the edges

became sharp, and might result in significant personal injury and/or property damage to

consumers and the public.

       92.     All-Clad’s knowledge of these facts is established through consumer complaints,

including several years of public internet posts complaining that the Cookware failed and became

harmful during normal use. Despite its knowledge, All-Clad did not remedy or eliminate the

Defect in the Cookware or remove it from the stream of commerce.

       93.     Instead, All-Clad replaced the defective Cookware with equally defective

Cookware, improperly denied warranty claims, and often misrepresented to consumers that citrus

dish pods and citrus detergents were the cause of the deterioration and sharpened edges.

       94.     All-Clad’s actual knowledge of the Defect is evidenced by its reported responses

to consumer complaints through retailers, and also its response to one complaint through

https://www.saferproducts.gov, cited infra.



                                                  21

                                     CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 22 of 49




       95.     While there are voluminous reports regarding general deterioration of the

Cookware’s metals, there are many that specifically describe thin, sharpened edges, which have

led to fingers and hands being cut. The online reports date back to purchases made as early as

2013 and continue through present, indicating that All-Clad has likely known about the Defect for

close to a decade and have failed to remedy the Defect, recall the products, or provide appropriate

warnings regarding the Defect.

       96.     All-Clad’s reported responses to customer complaints, as included infra,

demonstrate that not only is All-Clad aware of the dangerous and potentially harmful defect, it

attempts to actively conceal the dangerous defect from consumers and otherwise fails to honor its

Warranty.

       97.     Customer complaints are available online regarding the Cookware.           A small

sample of the online complaints follows.

       98.     In December of 2016, a consumer with several pieces of All-Clad cookware

complained of similar issues through saferproducts.gov:25

        I was given a gift of All Clad LTD pots and pans set. A month later the product
        started to change. The outside layer of the pots and pans started to warp and
        become very sharp. My family and I have sustained injury from using them, and
        we have damaged our cooktop as well. The pots have caused our hands to bleed
        from use. We followed all of the care instructions, we washed by hand with a
        gentle soap and soft cloth and use our electric cooktop, so no high heat is used.
        We have well water that is pure water. Once we noticed the problem with the
        cookware we sent an email to the company. They responded by saying me as the
        consumer must have placed them in the dishwasher, or used acid to wash the pots
        and pans. We also were acccused [sic] of cleaning them with drano. The company
        claims to have a lifetime warranty, but they will not replace my pots. They have
        told me for safety reasons to discard my pots because they are causing harm.
        Company claims they cannot do anything for me because they are not in their
        eyes defective. If they are not defective, why do I have to discard them.




25 https://www.saferproducts.gov/ViewIncident/1614618 (Last Accessed April 9, 2020).


                                                22

                                    CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 23 of 49




         In response to this consumer complaint, Defendant Groupe SEB USA, Inc.,

responded generically with:26

         Groupe SEB USA, as the parent company of the All-Clad brand, has received this
         notification. We value your feedback and will give priority to investigating your
         concerns. If you have not contacted us already, please call 800-255-2523 or
         contact us through our website www.all-clad.com. Please reference your incident
         number of 161212-000388 so you are directed to the right representative.

         99.    In May of 2017, one consumer of D3 Cookware posted a photograph of the cut on

her hand along with the following:27


         I bought this pot in November 2014 but the rim core eroded leaving the sharp
         edges of the inner and outer shell. So I purchased another one eight months ago in
         August 2016. Within a few months the same issue occurred. I picked the pot up a
         couple of days ago and inadvertently cut the back of my thumb on the edge. The
         attached photo tells the story. When first purchased the rim was perfectly level. I
         have a large collection of All-Clad pots but these Tri-Plys are just awful and I
         won't be buying any more.

         100.   In response to this D3 complaint, another consumer commented that he or she had

a similar experience with their D5 Cookware purchased in 2013: 28


         We’ve had the same thing happen to us with the D5 line. My husband and I both,
         worse than a paper cut because it’s metal. Ours were purchased Dec 2013, so
         apparently it’s a common issue. We had the Calphalon Tri Ply prior to buying the
         All Clad and honestly I prefer my previous set. However, the newer set of
         Calphalon Tri Ply is not the quality of the original anymore. Still on a search for
         quality multi clad pans.




26 Id.
27 https://www.amazon.com/gp/customer-
reviews/R16Y3IESIBD08L/ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B005GFYH6M (Last
Accessed April 9, 2020).
28 Id. at Comment 1.


                                                 23

                                     CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 24 of 49




       101.    Again in January of 2018, another consumer reported sharpened edges with his or

her D3 Cookware, through Sur la Table’s website: 29

          DON'T purchase these. You’d be wearing bandages.
          I bought one of each size of these relatively less expensive All-Clad
          stainless saucepans with lids when they were offered at a special sale
          price. The top edges around these pans are SHARP! The upper pan
          edges will CUT your hands.

          No matter how carefully I rinse these pans before loading into the
          dishwasher, invariably I find myself bleeding from inadvertently
          touching the top of these saucepans. Why would they make them as
          dangerous                        as                      knives?!

          The pans are like sliced tubes of stainless steel, with handles riveted
          on. SHARP EDGES!!!!!!

       102.    In August of 2018 another consumer noted on Amazon.com regarding her D3

Cookware: “The top edge on this pot was so sharp it cut my husband’s hand when washing the

first time. Dangerous.”30

       103.    Numerous other complaints relate to the deterioration of the Cookware’s metals

and to All-Clad’s systematic failure to honor its warranty.

       104.    In conjunction with All-Clad’s experience designing and selling the Cookware,

these facts and complaints illustrate that All-Clad knew or should have known of the Defect.

       105.    All-Clad has a duty to disclose the Defect and to not conceal the Defect from

Plaintiffs and Class Members. All-Clad’s failure to disclose, or active concealment of, the serious

safety Defect places Plaintiffs and Class members at risk of personal injury and/or property

damage.


29 https://www.surlatable.com/pro-1451830-skillet-ss-10in-wlid/PRO-1451830.html (Last
    Accessed April 9, 2020).
30 https://www.amazon.com/product-
reviews/B005GFYH6M/ref=acr_dp_hist_1?ie=UTF8&filterByStar=one_star&reviewerType=all
_reviews#reviews-filter-bar (Last Accessed April 9, 2020).


                                                 24

                                     CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 25 of 49




       106.    Through at least the filing date of this complaint, All-Clad is still selling the

defective Cookware, concealing the Defect, failing to notify consumers of the safety Defect,

failing to notify consumers that the Cookware is not dishwasher safe, and failing to recall the

Cookware.

       107.    Moreover, All-Clad continues to falsely represent through written warranties that

the Cookware is free from defect, is of merchantable quality, and will perform dependably for the

lifetime of the Cookware.

       108.    When corresponding with customers, All-Clad does not disclose that the Cookware

suffers from the Defect, is not dishwasher safe, and is a safety hazard. As a result, reasonable

consumers, including Plaintiffs and Class Members, purchased and used, and continue to

purchase and use the Cookware and rely on the “dishwasher safe” representations, even though it

is unsafe to do so.

       109.    When All-Clad replaces its Cookware, it fails to disclose the known Defect and

replaces the defective Cookware with equally defective Cookware. Some consumershave

purchased different pieces over time, all of which have failed or will fail in the same manner.

Likewise, other consumers, have received replacement Cookware through All-Clad’s Warranty,

which have failed or will fail in the same manner.

       110.    Had Plaintiffs, Class Members, and the consuming public known that the

Cookware was defective, not dishwasher safe, posed an unreasonable risk of harm to themselves

and their property, and would cause personal injury and other damage, they would not have

purchased the Cookware.




                                                25

                                    CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 26 of 49




       111.    All-Clad has wrongfully placed on Plaintiffs and Class Members the burden,

expense, and difficulty involved in discovering the Defect, replacing the Cookware (potentially

multiple times), and paying for the cost of damages caused by the Defect.

               TOLLING AND ESTOPPEL OF STATUTE OF LIMITATIONS

       112.    All-Clad had actual knowledge for years that the Cookware contains the Defect that

causes the metals to deteriorate during dishwasher cycling in a way that creates a sharp, hazardous

condition, and renders the Cookware too unsafe to use.

       113.    Although All-Clad was aware of the dangerous Defect, and has removed many of

its dishwasher safe representations on its website, it still has taken no steps to warn Plaintiffs or

the Class of such Defect and the dangers the Defect poses.

       114.    At least by 2016, if not earlier, All-Clad had received numerous reports from

consumers of incidents of metal deterioration, as well as thinning and sharp edges, creating

dangerous conditions which have led to personal injury and other damages.

       115.    All-Clad knew or should have known that the thin stainless steel cooking surface,

combined with aluminum would corrode in the dishwasher with any detergent, and lead to the

unreasonably dangerous condition being reported by Plaintiffs and other consumers. Even with

this knowledge and reports of unreasonably dangerous conditions caused by the Defect, All-Clad

failed to issue a recall, warn consumers, or take any other affirmative steps to correct the problem

in the Cookware already in the stream of commerce. Nor did All-Clad take steps to alert members

of the Class about the problem or change all of its packaging, brochures, use and care instruction,

website representations, or authorized retailer descriptions and specifications.

       116.    While All-Clad represents to certain consumers making warranty claims that the

deterioration occurs when citrus based detergents are used during dishwashing, it failed to issue a




                                                  26

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 27 of 49




recall, warn consumers, or take any other affirmative steps to correct the problem in the

Cookware already in the stream of commerce, and All-Clad did not take steps to alert members of

the Class or its retailers about the problem or change its packaging, brochures, use and care

instruction, website representations, or authorized retailer descriptions and specifications.

       117.         Despite its knowledge, All-Clad concealed the fact that the Cookware was

defective, even though it had a duty to disclose the Defect.

       118.         All-Clad made affirmative and material misrepresentations to consumers during

the sale of the Cookware, including that the Cookware was free of defects, was dishwasher safe,

and that the Cookware would be replaced for the lifetime of the product.

       119.         In fact, All-Clad’s Limited Lifetime Warranty provides:31

        From the date of your purchase in the U.S. or Canada, All-Clad Metalcrafters,
        LLC (“All-Clad”) warrants that any All-Clad cookware item purchased by you,
        the original purchaser, from All-Clad or an All-Clad authorized retailer will be
        free from defects in material, construction, or workmanship for the lifetime of the
        product under normal use and following care instructions. All-Clad will repair or
        replace the All-Clad cookware product in the country of purchase that is covered
        by this warranty.

       120.         However, the Warranty fails of its essential purpose for the following reasons:


              (a)       All-Clad consistently replaces the Cookware with more defective Cookware,
                        and without remedying the actual Defect or providing adequate warnings
                        regarding dishwashing;

              (b)       All-Clad has misrepresented that the Cookware, including replacement
                        Cookware under the Warranty, will not deteriorate into an unreasonably
                        dangerous condition if the consumer avoids usage of citrus based dishwasher
                        pods or detergents; and

              (c)       Other ways which may be revealed during discovery or at trial.




31 Exhibit A.


                                                     27

                                         CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 28 of 49




       121.         As described herein, All-Clad breached this Warranty at the time it shipped the

Cookware (and at the point of sale to consumers) because the Cookware was defective when it

came off of the assembly line. Thus, at the time the defective Cookware was shipped and sold to

consumers, All-Clad was already in violation of the express warranty.

       122.         Further, because All-Clad does not have non-defective, dishwasher safe versions

of the Cookware available to replace the non-dishwasher safe Cookware, it is unable to fulfill its

warranty obligations at the point of purchase, or anytime thereafter, and the Warranty is therefore

breached immediately upon purchase.

       123.         In addition, the Warranty is unconscionable as follows:

              (a)       In its limitation to the first owner without transferability;

              (b)       In its disclaimer of warranties;

              (c)       In its exclusion of Cookware purchased from unauthorized retailers which

                        would require consumers to perform research to confirm;

              (d)       In its exclusion of certain conditions which precede the eventual deterioration

                        leading to the thin, sharpened, and unreasonably dangerous conditions

                        described herein; and

              (e)       In its imitation of remedies, including disclaimer of consequential damages.

       124.         The Warranty is further unconscionable given All-Clad’s knowledge of the Defect,

the existence of the Defect at the point of sale, All-Clad’s failure to disclose the Defect at the time

of sale, during consumers’ use of the Cookware, and during warranty communications, and other

reported failures to which All-Clad has or had knowledge.

       125.         All-Clad made affirmative misrepresentations to Plaintiffs and consumers during

warranty claims and other correspondence with consumers lodging complaints, including that the




                                                       28

                                          CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 29 of 49




problems were solely caused by the use of citrus based dish detergents in the dishwasher; their

Cookware failures were anomalous; they failed to follow the use and care instructions; and in

other ways to be discovered.

        126.    At all times, All-Clad concealed that the Cookware and any replacements were

defective.

        127.    All-Clad’s concealment was material to Plaintiffs and Class Members’ decision to

purchase the Cookware, accept replacement Cookware, and continue to purchase additional

Cookware pieces. All-Clad’s concealment was knowing, and All-Clad intended to mislead

Plaintiffs and Class Members into relying upon it. Accordingly, Plaintiffs and Class Members

relied upon All-Clad’s concealment of these material facts and suffered injury as a proximate

result of that justifiable reliance.

        128.    The Defect in the design and/or manufacture of the Cookware was not reasonably

detectible to Plaintiffs and members of the Class at the time of purchase.

        129.    All-Clad actively and intentionally concealed the existence of the Defect and failed

to inform Plaintiffs or Class Members of the existence of the Defect at all times, including when

Class Members contacted All-Clad about the problems. Accordingly, Plaintiffs and Class

Members’ lack of awareness was not attributable to lack of diligence on their part. In fact,

Plaintiffs and Class Members’ use of the dishwasher to clean the Cookware was done pursuant to

All-Clad’s instructions and representations that the Cookware is dishwasher safe.

        130.    All-Clad’s statements, words, and acts were made for the purpose of suppressing

the truth that the Cookware and replacements were defective, and to induce Plaintiffs and Class

Members to purchase the Cookware based on the convenience of cleaning it in the dishwasher.

Consequently, these were material misrepresentations.




                                                 29

                                       CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 30 of 49




        131.    All-Clad concealed the defect for the purpose of delaying Plaintiffs and Class

Members from filing a complaint on their causes of action.

        132.    As a result of All-Clad’s active concealment of the Defect and/or failure to inform

Plaintiffs and members of the Class of the Defect, any and all applicable statutes of limitations

otherwise applicable to the allegations herein have been tolled. Furthermore, All-Clad is estopped

from relying on any statutes of limitations in light of its active concealment of the defective

nature of the Cookware.

                               CLASS ACTION ALLEGATIONS

        133.    Plaintiffs brings this action individually and as a class action pursuant to Fed. R.

Civ. P. 23(a), 23(b)(2), and 23(b)(3) on behalf of the following Class:

         During the fullest period allowed by law, all persons residing in the State of
         Georgia who purchased any All-Clad Cookware from the D3, D5, and LTD
         Stainless Steel Collections.

        134.    Plaintiffs reserves the right to modify the class definition if necessary to include

additional All-Clad Cookware collections or pieces with the same Defect.

        135.    Numerosity: The members of each Class are so numerous that joinder of all

members is impracticable. While the exact number of Class Members is presently unknown, it

consists of thousands of people geographically disbursed throughout Georgia. The number of

Class Members can be determined by sales information and other records. Moreover, joinder of

all potential Class Members is not practicable given their numbers and geographic diversity. The

Class is readily identifiable from information and records in the possession of All-Clad and its

authorized retailers.

        136.    Commonality: Common questions of law and fact exist as to all members of the

Class. These questions predominate over questions that may affect only individual Class Members




                                                 30

                                     CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 31 of 49




because All-Clad has acted on grounds generally applicable to the Class. Such common legal or

factual questions include, inter alia:


          (a)   Whether the Cookware is defective;

          (b)   Whether the Cookware is defectively designed and/or manufactured;

          (c)   Whether the Cookware is dishwasher safe;

          (d)   Whether All-Clad knew or reasonably should have known about the Defect prior
                to distributing the Cookware to Plaintiffs and the Class;

          (e)   Whether All-Clad knew or reasonably should have known the Cookware was not
                dishwasher safe when All-Clad packaged, marketed, advertised, specified, and
                otherwise represented it was;

          (f)   Whether All-Clad concealed from and/or failed to disclose to Plaintiffs and the
                Class the problems with the Cookware;

          (g)   Whether All-Clad knew or reasonably should have known about the Defect after
                distributing the Cookware to Plaintiffs and the Class;

          (h)   Whether All-Clad knew or reasonably should have known the Cookware was not
                dishwasher safe after distributing the Cookware to Plaintiffs and the Class;

          (i)   Whether All-Clad breached express warranties relating to the Cookware;

          (j)   Whether All-Clad breached the implied warranty of merchantability;

          (k)   Whether All-Clad’s Warranty was unconscionable in any way;

          (l)   Whether All-Clad engaged in unfair, unconscionable, or deceptive trade practices
                by selling and/or marketing defective Cookware.

          (m) Whether All-Clad was negligent in its failure to adequately test;
          (n)   Whether All-Clad was negligent in its failure to warn;

          (o)   Whether All-Clad is strictly liable for its defective design and/or manufacture of
                the Cookware;

          (p)   Whether Plaintiffs and the Class are entitled to damages, including
                compensatory, exemplary, and statutory damages, and the amount of such
                damages;

          (q)   Whether All-Clad should be enjoined from selling and marketing its defective
                Cookware; and

          (r)   Other issues which may be revealed in discovery.

       137.     Typicality:   Plaintiffs’ claims are typical of the members of the Class as all


                                                  31

                                         CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 32 of 49




members of the Class are similarly affected by the same Defect and All-Clad’s actionable conduct.

Plaintiffs and all members of the Class purchased the Cookware with a Defect that makes the

Cookware inherently dangerous and not suitable for safely cooking or cleaning as represented. In

addition, All-Clad’s conduct that gave rise to the claims of Plaintiffs and members of the Class

(i.e. designing and manufacturing defective Cookware, delivering defective Cookware, concealing

the Defect, and breaching warranties, statutory, and other duties respecting the Cookware) is the

same for all members of the Class.

       138.    Adequacy of Representation: Plaintiffs will fairly and adequately protect the

interests of the Class because he has no interests antagonistic to, or in conflict with, the Class that

Plaintiffs seeks to represent. Furthermore, Plaintiffs has retained counsel who are experienced and

competent in the prosecution of complex class action litigation.

       139.    Injunctive/Declaratory Relief: The elements of Rule 23(b)(2) are met. Defendants

will continue to commit the unlawful practices alleged herein, and Class Members will remain at

an unreasonable and serious safety risk as a result of the Defect. Defendants have acted and

refused to act on grounds that apply generally to the Class, such that final injunctive relief and

corresponding declaratory relief is appropriate respecting the Class as a whole.

       140.    Predominance: The elements of Rule 23(b)(3) are met. The common questions of

law and fact enumerated above predominate over the questions affecting only individual Class

Members, and a class action is the superior method for the fair and efficient adjudication of this

controversy. The likelihood that individual Class Members will prosecute separate actions is

remote due to the time and expense necessary to conduct such litigation. Serial adjudication in

numerous venues is not efficient, timely, or proper. Judicial resources will be unnecessarily

depleted by resolution of individual claims. Joinder on an individual basis of hundreds or




                                                  32

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 33 of 49




thousands of claimants in one suit would be impractical or impossible. Individualized rulings and

judgments could result in inconsistent relief for those similarly situated to the Plaintiffs.

       141.     Plaintiffs knows of no difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

       142.     All-Clad has acted or refused to act on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Class as a whole.

       143.     Defendants were put on direct notice of their breaches of warranties, violations of

O.C.G.A. § 10-1-370, et seq., and O.C.G.A § 10-1-390, et seq through the April 10, 2020 Notice

mailed on behalf of Justin Mears, and in the filing Mears v. All-Clad Metalcrafters, LLC, et al.,

3:20-cv-02662-SI (N.D. Cal.) on April 16, 2020; by Carol Egidio in her November 11, 2020

Notice pursuant to Mass. Gen. Laws Chapter 93A, §§ 2 & 9 sent contemporaneous with the filing

Egidio v. All-Clad Metalcrafters, LLC, et al., 1:20-cv-12025 (D. Mass.); and Montalvo v. All-

Clad Metalcrafters, LLC, et al., 9:20-cv-82384-RAR (S.D. Fl.) on December 22, 2020.

       144.     Plaintiffs, individually and on behalf of the Class, provided Defendants with

additional notice of their breaches of warranties, violations of O.C.G.A. § 10-1-370, et seq., and

O.C.G.A § 10-1-390, et seq via letter to Defendants’ counsel, dated January 6, 2020.

                                   FIRST CLAIM FOR RELIEF
                                   Breach of Implied Warranties
              (Plaintiffs Individually and on Behalf of All Others Similarly Situated)

       145.     Plaintiffs hereby re-allege and incorporate all allegations raised in the preceeding

Paragraphs 1-144 into this cause of action and claim for relief as if fully set forth herein.

       146.     Plaintiffs brings this cause of action individually and on behalf of the Class.




                                                   33

                                      CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 34 of 49




       147.    All-Clad is a merchant and was at all relevant times the manufacturer, distributor,

warrantor, and/or seller of the Cookware. All-Clad knew or had reason to know of the specific

use and care for which the Cookware, as goods, were purchased.

       148.    All-Clad provided Plaintiffs and Class Members with implied warranties that the

Cookware were merchantable and fit for the ordinary purposes for which they were used and sold,

and were not otherwise injurious to consumers.

       149.    However, the Cookware is not fit for its ordinary purpose of providing reasonably

reliable and safe method of cooking food and dishwasher cleaning because, inter alia, the

Cookware contains a Defect preventing the Cookware from safely dishwashed and used without

deterioration leading to sharp edges and an unreasonably dangerous condition. Therefore, the

Cookware are not fit for their particular purpose of safely cooking food and being cleaned in the

dishwasher.

       150.    The problems associated with the Defect, such as deterioration to sharp edges, are

safety risks such that the Cookware do not provide safe and reliable cookware, and therefore,

there is a breach of the implied warranty of merchantability.

       151.    Plaintiffs and each of the members of the class have had sufficient direct dealings

with either All-Clad or one of its agents to establish privity of contract between All-Clad, on the

one hand, and Plaintiffs and each of the           members of the class, on the other hand.

Notwithstanding, privity is not required because Plaintiffs and each of the members of the class
are the indended beneficiaries of All-Clad’s written warranties and its relationships with retailers.

The retailers were not intended to be the ultimate consumers of the Cookware, and have no rights

under the warranty agreements provided by All-Clad. All-Clad’s warranties were designed for

and intended to beneit the consumer only and Plaintiffs and Class Members were the intended

consumers of the Cookware.

       152.    All-Clad impliedly warranted that the Cookware were of merchantable quality and

fit for such use. These implied warranties included, among other things: (i) a warranty that the
Cookware manufactured, supplied, distributed, and/or sold by All-Clad were safe and reliable for


                                                 34

                                     CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 35 of 49




cooking food; (ii) a warranty that the Cookware was dishwasher safe; and (iii) a warranty that the

Cookware would be fit for their intended use while the Cookware were being used.

          153.     Contrary to the applicable implied warranties, the Cookware, at the time of sale

and thereafter, was not fit for their ordinary and intended purpose of providing Plaintiffs and

Class Members with reliable, durable, and safe methods of cooking food or being cleaned in the

dishwasher. Instead, the Cookware suffers from a defective design and/or manufacture, as alleged

herein.

          154.     All-Clad’s failure and inability, to adequately repair or replace the defective

Cookware has caused the warranty to fail of its essential purpose.

          155.     All-Clad breached the implied warranties because the Cookware was sold with the

Defect, which substantially reduced and/or prevented the Cookware from being used for safe food

preparation and dishwasher cleaning.

          156.     As a direct and proximate result of the foregoing, Plaintiffs and the Class Members

suffered, and continue to suffer, financial damage and injury, and are entitled to all damages, in

addition to costs, interest and fees, including attorneys’ fees, as allowed by law.

                                    SECOND CLAIM FOR RELIEF
                                      Breach of Express Warranty
                 (Plaintiffs Individually and on Behalf of All Others Similarly Situated)
          157.     Plaintiffs hereby re-allege and incorporate all allegations raised in the preceeding

Paragraphs 1-144 into this cause of action and claim for relief as if fully set forth herein.
          158.     In connection with its sale of the Cookware, All-Clad expressly warranted that

they were free from defects at the time of shipping, were dishwasher safe, and suitable for

cooking food.

          159.     The defectively designed Cookware is subject to and otherwise covered by All-

Clad’s Warranty, which applies to each piece of Cookware.

          160.     Each of the three Cookware models has an identical or substantially identical

warranty and dishwasher safe representations.




                                                    35

                                        CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 36 of 49




       161.         All-Clad was obligated, under the terms of the express warranty to adequately

repair or replace the defective Cookware for Plaintiffs and Class Members.

       162.         In its Warranty, All-Clad warrants “that any All-Clad cookware item purchased by

you, the original purchaser, from All-Clad or an All-Clad authorized retailer will be free from

defects in material, construction, or workmanship for the lifetime of the product under normal use

and following care instructions. All-Clad will repair or replace the All-Clad cookware product in

the country of purchase that is covered by this warranty.” As alleged herein, the Cookware are not

free from defects in workmanship and materials at the time they are “shipped” and thus the

warranty is breached at the point of sale, but said breach is only discovered at the time the Defect

has manifested.

       163.         All-Clad further breached the warranty because it improperly and unlawfully

denies valid warranty claims, and is unable to adequately repair or replace the Cookware with

non-defective Cookware.

       164.         Plaintiffs and the Class Members have privity of contract with All-Clad through

their purchase of the Cookware, and through the express written and implied warranties that All-

Clad issued to its customers.

       165.         All-Clad further expressly warranted to Plaintiffs and Class Members that the

Cookware is dishwasher safe, and did so through:

              (e)       Cookware packaging;

              (f)       Use and Care Manuals and Instructions;

              (g)       The All-Clad Website in numerous locations, including inter alia:

                         i. Stainless Steel Cookware Brochures;

                        ii. Stainless Steel FAQs; and




                                                    36

                                        CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 37 of 49




                       iii. On individual piece and multi-piece specifications;32

              (h)       Retailer websites, including Crate & Barrel’s.

       166.         All-Clad’s warranties accompanied the Cookware and were intended to benefit

end-users of the Cookware. To the extent Class Members purchased the Cookware from third-

party retailers, privity is not required because the Class Members are intended third-party

beneficiaries of the contracts between All-Clad and third-party retailers and because the express

warranty is intended to benefit purchasers or owners subsequent to the third-party retailer; in

other words, the contracts are intended to benefit the ultimate consumer or user of the Cookware.

       167.         The express warranties covering the Cookware were a material part of the bargain

between All-Clad and consumers. At the time it made these express warranties, All-Clad knew of

the purpose for which Cookware were to be used and cleaned in the dishwasher.

       168.         All-Clad breached its express warranties by selling Cookware that were, in

actuality, not free of defects, not made for a lifetime of safe and reliable use, not made from

merchantable material and workmanship, was unsafe for use, not dishwasher safe, and could not

be used for the ordinary purpose of cooking food.             All-Clad breached its express written

warranties to Plaintiffs and Class Members in that the Cookware is defective at the time they

leave the manufacturing plant, and on the first day of purchase, creating a serious safety risk to

Plaintiffs and Class Members.

       169.         The Cookware that Plaintiffs and Class Members purchased contained a Defect
that caused each of them damages including loss of the product, loss of the benefit of their

bargain, and property damage.

       170.         Any limitations on remedies and the exclusions in All-Clad’s warranties are

unconscionable and unenforceable in light of the fact that All-Clad knew that the Cookware



32 E.g. https://www.all-clad.com/Cookware/Fry-Pans/D3-Stainless-12%22-Fry-Pan-with-
Lid/p/8701005165; and https://www.all-clad.com/Cookware/D3-Compact-5-Piece-Set/p/8400001921.
(Last Accessed April 13, 2020).


                                                     37

                                        CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 38 of 49




suffered from the Defect described herein.

       171.    Plaintiffs and Class Members notified All-Clad of its breach of the express

warranty shortly after their Cookware failed to perform as warranted due to the Defect.

Nonetheless, All-Clad refused to make anyone available to take Plaintiffs’ call, and otherwise

denied claims, inaccurately informed Class Members that the use of citrus dishwasher detergents

were at fault, and/or futilily replaced Class Members’ Cookware with more defective Cookware.

       172.    Moreover, All-Clad was put on constructive notice about its breach through its

review of consumer complaints and media reports described herein, and, upon information and

belief, through product testing.

       173.    Upon information and belief, All-Clad received further notice and has been on

notice of the defective nature of the Cookware and of its breaches of warranties through customer

warranty claims reporting problems to All-Clad, consumer complaints at various sources, and its

own internal and external testing.

       174.    Despite having notice and knowledge of the defective nature of the Cookware, All-

Clad failed to provide take Plaintiffs’ call and otherwise provide non-defective replacement

Cookware to Plaintiffs and Class Members, and otherwise failed to offer any appropriate

compensation from the resulting damages.

       175.    All-Clad breached its express warranty to adequately repair or replace the
Cookware despite its knowledge of the Defect, and/or despite its knowledge of alternative

designs, materials, and/or options for manufacturing the Cookware.

       176.    To the extent that All-Clad offered to replace the defective Cookware, the warranty

of replacement fails in its essential purpose given the replacement Cookware likewise contains the

Defect, resulting in the same safety risks to the owners, and the same or similar damages can

occur to the replacement Cookware.




                                                38

                                     CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 39 of 49




        177.    Accordingly, recovery by Plaintiffs and Class Members is not limited to the

limited warranty of replacement, and they seek all remedies allowed by law.

        178.    Had Plaintiffs, Class Members, and the consuming public known that the

Cookware was defective, posed an unreasonable risk of harm to themselves and others, would

cause damage, or that All-Clad would not and could not properly honor its warranty, they would

not have purchased the Cookware.

        179.    To the extent any express warranties do not by their terms cover the Defect alleged

in this Complaint, and to the extent the contractual remedy is in any other respect insufficient to

make Plaintiffs and Class Members whole, the warranty fails of its essential purpose and,

accordingly, recovery by Plaintiffs and Class Members are not restricted to the promises in any

written warranties, and they seek all remedies that may be allowed.

        180.    Any attempt by All-Clad to limit or disclaim the express warranty in a manner that

weould exclude coverage of the Defect is unconscionable as a mater of law because the relevant

purchase transactions were taited by All-Clad’s concealment of matieral facts. Thus, any such

effort to disclaim, or otherwise limit, its liability for the Defect is null and void.

        181.    Plaintiffs and Class Members have performed all duties required of them under the

terms of the express warranty, except as may have been excused or prevented through the conduct

of All-Clad or by operation of law in light of All-Clad’s conduct described throughout this

Complaint.
        182.    All-Clad has received timely notice regarding the problems at issue in this

litigation, and notwithstanding, All-Clad has failed and refused to offer an effective remedy.

        183.    As a direct and proximate result of All-Clad’s breach of its express written

warranties, Plaintiffs and Class Members have suffered damages and did not receive the benefit of

the bargain and are entitled to recover compensatory damages, including, but not limited to the

cost of inspection, repair and diminution and value.




                                                    39

                                       CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 40 of 49



                                  THIRD CLAIM FOR RELIEF
                                    (IN THE ALTERNATIVE)
                                         Breach of Contract
               (Plaintiffs Individually and Behalf of All Others Similarly Situated)
        184.    Plaintiffs hereby re-allege and incorporate all allegations raised in the preceding

Paragraphs 1-144 into this cause of action and claim for relief as if fully set forth herein.

        185.    To the extent All-Clad’s commitment is deemed not to be a warranty under

Georgia’s Uniform Commercial Code, Plaintiffs pleads in the alternative under common law

warranty and contract law.

        186.    Plaintiffs and Class Members purchased the Cookware from All-Clad or through

retailers such as Crate & Barrel, Williams-Sonoma, amazon.com, and other retailers.

        187.    All-Clad expressly warranted that the Cookware was fit for its intended purpose,

was dishwasher safe, and that it was free of defects, and suitable for safe cooking of food.

        188.    All-Clad made the foregoing express representations and warranties to all

consumers, which became the basis of the bargain between Plaintiffs, Class Members, and All-

Clad.

        189.    All-Clad breached the warranties and/or contract obligations by placing the

defective Cookware into the streat of commerce and selling it to consumers, when it knew the

Cookware contained a Defect, was not dishwasher safe, and was prone to premature failure.

These deficiencies substantially and/or completely impair the use and value of the Cookware.

        190.    The defeciencies described existed when the Cookware left All-Clad’s possession
or control and were sold to Plaintiffs and Class Members. The deficiencies and impairment of the

use and value of the Cookware was not discoverable by Plaintiffs or Class Members at the time of

the purchase of the Cookware.

        191.    As a direct and proximate cause of All-Clad’s breach of contract, Plaintiffs and

Class Members were harmed because they would not have purchased the Cookware if they knew

the truth about the defective condition of the Cookware.




                                                   40

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 41 of 49



                                FOURTH CLAIM FOR RELIEF
                                   (IN THE ALTERNATIVE)
                                        Unjust Enrichment
              (Plaintiffs Individually and Behalf of All Others Similarly Situated)
       192.    Plaintiffs hereby re-allege and incorporate all allegations raised in the preceding

Paragraphs 1-144 into this cause of action and claim for relief as if fully set forth herein.

       193.    This alternative claim is asserted on behalf of Plaintiffs and Class Members to the

extent there is any determination that any contracts between Class Members and All-Clad do not

govern the subject matter of the disputes with All-Clad, or that Plaintiffs does not have standing

to assert any contractual claims against All-Clad.

       194.    Plaintiffs and Class Members conferred a monetary benefit on All-Clad, and All-

Clad had knowledge of this benefit. The cost of a single piece of the Cookware is between $80.00

and $500.00 MSRP, and the cost of an entire set is priced as high as $1,600.00 MSRP.

       195.    By its wrongful acts and omissions described herein, including selling the

defective Cookware, All-Clad was unjustly enriched at the expense of Plaintiffs and Class

Members.

       196.    Plaintiffs and Class Members’ detriment and All-Clad’s enrichment were related to

and flowed from the wrongful conduct alleged in this Complaint.

       197.    It would be inequitable for All-Clad to retain the profits, benefits, and other

compensation obtained from its wrongful conduct as described herein in connection with selling

the defective Cookware.
       198.    Plaintiffs and Class Members seek restitution from All-Clad and an order of this

Court proportionally disgorging all profits, benefits, and other compensation obtained by All-Clad

from their wrongful conduct and establishing a constructive trust from which Plaintiffs and Class

Members may seek restitution.


                                 FIFTH CLAIM OF ACTION
                      Violation Of the Georgia Fair Business Practices Act
                                  O.C.G.A. § 10-1-390, et seq.




                                                   41

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 42 of 49



               (Plaintiffs Individually and Behalf of All Others Similarly Situated)
       199.     Plaintiffs hereby re-allege and incorporate all allegations raised in the preceding

Paragraphs 1-144 into this cause of action and claim for relief as if fully set forth herein.

       200.     The conduct described herein took place within the State of Georgia and

constitutes deceptive acts and practices, which were directed at consumers, and are violations of

Georgia Fair Business Practices Act, O.C.G.A. § 10-1-390, et seq. (“FBPA”).

       201.     All-Clad’s foregoing deceptive acts and practices, including their omissions, were

material, in part, because they concerned an essential part of the safety, durability, and

functionality of the Cookware. All-Clad, when it marketed, advertised and sold the Cookware,

represented to Plaintiffs and Class Members that the Cookware was free of defects and was safe

for dishwasher cleaning, despite the fact that the Cookware was defective, not dishwasher safe,

and prone to failure. All-Clad omitted the defective condition and misrepresented the dishwasher

safety in its packaging, sale, and subsequent warranty communications with Plaintiffs and Class

Members.      These omissions and representations were material facts to Plaintiffs and Class

Members when selecting the Cookware.

       202.     At the time of its misrepresentations and omissions, All-Clad was either aware that

the Cookware was defective and not dishwasher safe, or was aware that it lacked the information

and/or knowledge required to make such a representation truthfully. All-Clad concealed, omitted

and failed to disclose this information to Plaintiffs and Class Members.

       203.     Rather than disclose its knowledge of the defective condition and that the
Cookware is not dishwasher safe, All-Clad engaged in and continued a widespread uniform,

marketing, and advertising campaign that misrepresented the Cookware as being free of defects,

dishwasher safe, and suitable for safely handling and cooking food.

       204.     All-Clad’s descriptions and advertisements of the Cookware were false,

misleading, and likely to deceive Plaintiffs and other reasonable consumers.




                                                   42

                                      CLASS ACTION COMPLAINT
           Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 43 of 49




       205.        The FBPA declares unlawful any “unfair or deceptive acts or practices in the

conduct of consumer transactions and consumer acts or practices in trade or commerce.”

O.C.G.A. § 10-1-393.

       206.        Included in unlawful conduct under the FBPA is “Representing that goods or

services are of a particular standard, quality, or grade or that goods are of a particular style or

model, if they are of another;” O.C.G.A. § 10-1-393(b)(7).

       207.        Defendants are both a “person” as defined by ty O.C.G.A. § 10-1-392.

       208.        Plaintiffs and Class Members are consumers as defined by O.C.G.A. § 10-1-392.

       209.        Defendants’ sale of the Cookware is a “consumer transaction,” and is “trade” and

“commerce” as defined by O.C.G.A. § 10-1-392.

       210.        The Cookware pieces are “goods” within the meaning of O.C.G.A. § 10-1-390, et

seq.

       211.        Defendant engaged in unfair and deceptive trade practices through the following

conduct:

              a.       Having extensive knowledge of the defective nature of the Cookware and
                       failing to disclose to Plaintiffs and Class Members;

              b.       Representing the Cookware is dishwasher safe;

              c.       Representing that the Cookware were suitable for heating food, when they
                       were not following deterioration from dishwasher use.

              d.       Conveying a Warranty with the sale of its Cookware when it does not intend
                       to honor the Warranty by replacing the Cookware with dishwasher safe
                       Cookware;

              e.       In failing to disclose to the Plaintiffs and Class Members that the Cookware:

                        (i) were defective;

                        (ii) were not dishwasher safe;




                                                    43

                                        CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 44 of 49




                    (iii) were not suitable for heating food following deterioration in the
                         dishwasher;

                    (iv) would prematurely fail;

                     (v) cannot be expected to fulfill their service life; and

                    (vi) would pose a safety hazard to individuals and their property once the
                        Cookware becomes deteriorated.

       212.     All-Clad’s conduct caused actual confusion and actual misunderstanding with

Plaintiffs and Class Members, in that they believed they were purchasing and using Cookware

free of defects; were dishwasher safe; suitable for safely preparing food and handle; of high

quality; would not prematurely fail; were not a safety hazard; and came with a Warranty that the

Defendant would honor.

       213.     In fact, All-Clad’s statements were false and misleading in that the Cookware is

not free of defects; is not dishwasher safe; not suitable for safely preparing food and handling; not

of high quality; would prematurely fail; were a safety hazard; and came with a Warranty that the

All-Clad is unable to honor and otherwise fails of its essential purpose. Had Plaintiffs and Class

Members known All-Clad’s statements were false or misleading, they would not have purchased

the Cookware.

       214.     As a proximate consequence of All-Clad’s improper conduct, the Plaintiffs and

Class Members were injured, including not receiving the value of the product they purchased, loss

of the Cookware, personal injury and damage to other property.

       215.     Defendants were put on notice of violations of O.C.G.A. § 10-1-390, et seq. more

than 30 days prior to the filing of this Complaint via the April 10, 2020 Notice mailed on behalf

of Justin Mears, and in the filing Mears v. All-Clad Metalcrafters, LLC, et al., 3:20-cv-02662-SI

(N.D. Cal.) on April 16, 2020; by Carol Egidio in her November 11, 2020 Notice pursuant to




                                                   44

                                      CLASS ACTION COMPLAINT
          Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 45 of 49




Mass. Gen. Laws Chapter 93A, §§ 2 & 9 sent contemporaneous with the filing Egidio v. All-Clad

Metalcrafters, LLC, et al., 1:20-cv-12025 (D. Mass.); and Montalvo v. All-Clad Metalcrafters,

LLC, et al., 9:20-cv-82384-RAR (S.D. Fl.) on December 22, 2020.

       216.    Plaintiffs provided Defendants with additional notice of their FBPA claims via

letter to Defendants’ counsel, dated January 6, 2020.

       217.    Plaintiffs and the Class Members suffered damages when they purchased the

Cookware.     All-Clad’s unconscionable, deceptive and/or unfair practices caused damages to

Plaintiffs and Class Members who were unaware that the Cookware were defective, not
dishwasher safe, and were prone to premature failure.


                                 SIXTH CLAIM OF ACTION
                 Violation of Georgia’s Uniform Deceptive Trade Practices Act
                                 (O.C.G.A. § 10-1-370, et seq.)
       218.    Plaintiffs hereby re-allege and incorporate all allegations raised in the preceding

Paragraphs 1-144 into this cause of action and claim for relief as if fully set forth herein.

       219.    Defendants, Plaintiffs, and Class Members are “persons” within the meaning of

Georgia’s Uniform Deceptive Trade Practices Act (“Georgia UDTPA”). O.C.G.A. § 10-1-371(5).

       220.    The Georgia UDTPA prohibits “deceptive trade practices” which include the

“misrepresentation of standard, quality, or grade of goods and services,” “engaging in any other

conduct which similar creates a likelihood of confusing or misunderstanding,” and representing
that goods or services have sponsorship, approval, characteristics, ingredients, uses, or benefits

that they do not have,” and “[a]dvertising goods or services with intent not to sell them as

advertised.” O.C.G.A. § 10-1-372.

       221.    By misrepresenting that the Cookware is dishwasher safe and otherwise failing to

disclose the nature of the Defect in the Cookware to Plaintiffs and Class Members, All-Clad

engaged in deceptive trade practices in violation of the Georgia UDTPA, because All-Clad

represented that the Cookware had characteristics and benefits that they do not have, and



                                                   45

                                      CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 46 of 49




represented that the Cookware were of a particular standard, quality, or grade when they were of

another. See O.C.G.A. §§ 10-1-372(5), (7), (9).

       222.         All-Clad advertised the Cookware as dishwasher safe with the intent not to sell it

as advertised given its knowledge it was not dishwasher safe, in violation of O.C.G.A. §10-1-372.

       223.         All-Clad’s unfair and deceptive acts or practices occurred repeatedly in All-Clad’s

course of trade or business, were material, were capable of deceiving a substantial portion of the

purchasing public, and as a result, caused economic harm on owners and purchasers of the

Cookware.

       224.         All-Clad knew, by at least 2016, including two years before Plaintiffs

purchasedtheir Cookware, that the Cookware suffered from the dangerous Defect, was not

dishwasher safe, and was not suitable for their intended use.

       225.         All-Clad had exclusive knowledge of material facts concerning the existence of the

Defect in the Cookware and that the Cookware is not dishwasher safe, however, All-Clad actively

concealed the Defect from consumers by denying the existence of the Defect to consumers

complaining about the Defect and continuing to represent the Cookware to be dishwasher safe.

       226.         All-Clad was under a duty to Plaintiffs and Class Members to disclose the

defective nature of the Cookware because, inter alia:


              (a)       All-Clad was in a superior position to know the true state of facts about the
                        Defect and dishwasher safety; and

              (b)       Plaintiffs and Class Members could not reasonably have been expected to
                        learn or discover that the Cookware had the Defect and were not dishwasher
                        safe at the time of purchase (and before damage occurred to the Cookware).
       227.         Despite possessing information to the contrary, All-Clad misrepresented the

Cookware to be dishwasher safe and otherwise failed to disclose and actively concealed the

Defect while continuing to market and sell the Cookware.

       228.         All-Clad knew or should have known that its conduct violated the Georgia

UDTPA.



                                                     46

                                         CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 47 of 49




       229.    In misrepresenting the Cookware as dishwasher safe, failing to disclose the

defective nature of the Cookware, and denying and misleading consumers as to the Defect and

dishwasher safety, All-Clad knowingly and intentionally concealed material facts and breached its

duty not to do so.

       230.    The facts All-Clad misrepresented to, and concealed from Plaintiffs and Class

Members were material in that a reasonable consumer would have considered them to be

important in deciding whether or not to purchase the Cookware. Moreover, a reasonable

consumer would consider the Defect and lack of dishwasher safety to be an undesirable quality,

as Plaintiffs and Class Members did. Had Plaintiffs and Class Members known that the Cookware

had the Defect, they would not have purchased the Cookware, or would have paid less for them.

       231.    As a result of All-Clad’s misconduct, Plaintiffs and Class Members have been

harmed and suffered actual damages in that the Cookware has a serious safety Defect, is not

dishwasher safe, causing inconvenience, and the inability to safely handle, clean, or use the

Cookware to prepare food.

       232.    As a direct and proximate result of All-Clad’s unfair or deceptive acts or practices,

Plaintiffs and Class Members have suffered and will continue to suffer actual damages.

       233.    All-Clad’s violation presents a continuing risk to Plaintiffs and the general public,

as it continues to make some representations that the Cookware is dishwasher safe and continues

to replace defective Cookware with more defective Cookware under the warranty. All-Clad’s
unlawful acts and practices complained of herein affect the public interest.

       234.    Defendants were put on notice of violations of O.C.G.A. § 10-1-370, et seq. more

than 30 days prior to the filing of this Complaint via the April 10, 2020 Notice mailed on behalf

of Justin Mears, and in the filing Mears v. All-Clad Metalcrafters, LLC, et al., 3:20-cv-02662-SI

(N.D. Cal.) on April 16, 2020; by Carol Egidio in her November 11, 2020 Notice pursuant to

Mass. Gen. Laws Chapter 93A, §§ 2 & 9 sent contemporaneous with the filing Egidio v. All-Clad

Metalcrafters, LLC, et al., 1:20-cv-12025 (D. Mass.); and Montalvo v. All-Clad Metalcrafters,


                                                 47

                                     CLASS ACTION COMPLAINT
         Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 48 of 49




LLC, et al., 9:20-cv-82384-RAR (S.D. Fl.) on December 22, 2020.

       235.    Plaintiffs provided Defendants with additional notice of their FBPA claims via

letter to Defendants’ counsel, dated January 6, 2020.

       236.    As a direct and proximate result of All-Clad’s violations of the Georgia UDTPA,

Plaintiffs and Class Members have suffered injury-in-fact and/or actual damage.

       237.    Plaintiffs seek an order enjoining All-Clad’s unfair, unlawful, and/or deceptive

practices, attorneys’ fees, and any other just and proper relief available under the Georgia UDTPA

and applicable law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselvs and all others similarly situated,

respectfully requests that this Court:

    A. Certify the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure;

    B. Name Plaintiffs as Class Representatives andtheir counsel as Class Counsel;

    C. Award damages, including compensatory, exemplary, and statutory damages, to
       Plaintiffs and the Class in an amount to be determined at trial;

    D. Grant restitution to Plaintiffs and the Class and require All-Clad to disgorge its ill-gotten
       gains;

    E. Permanently enjoin All-Clad from engaging in the wrongful and unlawful conduct
       alleged herein;

    F. Award Plaintiffs and the Class their expenses and costs of suit, including reasonable
       attorneys’ fees to the extent provided by law;

    G. Award Plaintiffs and the Class pre-judgment and post-judgment interest at the highest
       legal rate to the extent provided by law; and
    H. Award such further relief as the Court deems appropriate.


                                         JURY DEMAND

Plaintiffs demand a trial by jury.



                                                 48

                                     CLASS ACTION COMPLAINT
       Case 1:21-cv-00095-MHC Document 1 Filed 01/07/21 Page 49 of 49



DATED: January 7, 2021             Respectfully submitted,

                                   /s/ Harper T. Segui
                                   Harper T. Segui
                                   Daniel K. Bryson
                                   WHITFIELD BRYSON, LLP
                                   900 W. Morgan Street
                                   Raleigh, NC 27603
                                   T: 919-600-5000
                                   harper@whitfieldbryson.com
                                   dan@whitfieldbryson.com


                                   Rachel Soffin
                                   GREG COLEMAN LAW PC
                                   800 S. Gay Street, Suite 1100
                                   Knoxville, TN 37929
                                   T: 865-247-0080 F: 865-522-0049
                                   rachel@gregcolemanlaw.com




                                     49

                           CLASS ACTION COMPLAINT
